United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-3252
                       ___________________________

                                 Darryl L. Weber

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

 International Brotherhood of Electrical Workers, Local 124; Apprenticeship &
Board Members & Companies; R.F. Fisher Electric Co.; Thomas Ferman; Gavin Sealy

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: April 20, 2017
                              Filed: May 3, 2017
                                [Unpublished]
                                ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.
       Darryl Weber appeals after the District Court,1 upon motion, dismissed his
employment action with prejudice as a sanction for failure to comply with a court
order to provide discovery responses. Weber, without explanation, failed to comply
with the court’s order to provide supplemental discovery responses, and the record
reveals other instances of Weber’s failure to cooperate in the discovery process, even
after he was given multiple opportunities to do so. See Fed. R. Civ. P. 37(d)(1)(A)(ii)
(stating that the court may order sanctions if “a party, after being properly served with
interrogatories . . . , fails to serve its answers, objections, or written response”); see
also 37(d)(3), (b)(2)(A)(v) (explaining that sanctions may include an order dismissing
the action); 41(b) (stating that a defendant may move to dismiss if the plaintiff fails
to comply with court rules or a court order). We conclude that the District Court did
not abuse its discretion. See Smith v. Gold Dust Casino, 526 F.3d 402, 404–05 (8th
Cir. 2008) (reviewing a Rule 41(b) dismissal for an abuse of discretion); Int’l Bhd.
of Elec. Workers, Local Union No. 545 v. Hope Elec. Corp., 380 F.3d 1084, 1105
(8th Cir. 2004) (discussing appellate review of a Rule 37 sanction).

      We affirm the judgment of the District Court.
                      ______________________________




      1
      The Honorable Roseann A. Ketchmark, United States District Judge for the
Western District of Missouri.

                                           -2-